Opinión concurrente y disidente del
Juez Asociado Señor Ne-grón García.
San Juan, Puerto Rico, a 17 de octubre de 1980
En su órbita jurídico-constitucional esta excepcional ape-lación —impugnando la Ley Núm. 3 de 8 de septiembre de 1980, estableciendo normas especiales y flexibles de votación general para el 4 de noviembre próximo— gira en torno a la pureza comicial y carácter secreto del voto, y pone a prueba si realmente “[e]l propósito de las elecciones es obtener la expresión de la voluntad de los votantes que constituyen el cuerpo electoral de un país”. (1)
*288r — ¶
En un esfuerzo legitimo por modernizar la mecánica de votación, “tendiente a agilizar el proceso”, y como innovación formulada sobre la “plena confianza en la madurez política del pueblo puertorriqueño para utilizar este sistema sin que corra peligro ni la seguridad ni la pureza del procedimiento electoral”,(2) la Asamblea Legislativa, en virtud de los Arts. 5.029 y 5.030 de la Ley Núm. 4 de 20 de diciembre de 1977 —denominada Ley Electoral de Puerto Rico— derogó el uso del sistema de colegio cerrado y lo sustituyó por el sistema de colegio abierto. Esencialmente dispuso que desde las 9:00 a.m. hasta las 3:00 p.m. los recintos correspondientes a los colegios electorales estuvieran abiertos para que los ciudada-nos inscritos acudieran, a su mejor conveniencia y comodidad, a emitir sus votos, abandonando inmediatamente después el local del colegio.
Bajo este nuevo sistema, la salvaguarda contra la impos-tura se lograría estableciendo la Tarjeta de Identificación Electoral con retrato. Dicho carnet sería mostrado por el elector al ir a votar, los funcionarios del colegio corrobora-rían sus señas personales y, al recibir su papeleta, éste fir-maría al lado de su nombre impreso en la lista del colegio. El debate parlamentario es concluyente y revelador al res-pecto. Para implementar, fiscalizar y garantizar el sistema de colegio abierto, contra el fraude se estimó imprescindible la referida tarjeta de identificación.(3) R. Schmidt Monge, *289Notas Sobre Derecho Electoral Puertorriqueño, 40 Rev. Col. Abog. de P.R., Núm. 4, págs. 535, 549-550 (1979). En con-secuencia, como requisito para ejercer el voto se introdujo por vez primera en Puerto Rico la tarjeta de identificación electoral con la fotografía del elector, a un costo de varios mi-llones de dólares. Arts. 2.009, 2.010 y 2.011 (16 L.P.R.A. sees. 3059, 3060 y 3061).
Se advierte, pues, que el requisito de la tarjeta vino a ser uno adicional a los existentes. Hasta este momento, el ciuda-dano ejercía su derecho al voto con simplemente figurar ins-crito en las listas electorales. Tratándose, pues, de una nueva formalidad impuesta por el Estado, era natural y lógico —y así la ley lo especificó— que la Comisión Estatal de Elecciones implexnentara la toma de fotografías y expidiera ministerial-mente las tarjetas. Art. 2.009 (16 L.P.R.A. sec. 3059). En suma, desde el principio se contempló proveer gratuitamente al elector con dicha tarjeta de identificación, sin “hace[r] distinción entre los electores ya que el requisito [sería] universal para todos .... [E] 1 requisito de la Tarjeta de Iden-tificación salvaguarda el proceso electoral de posibles fraudes”,(4) circunstancia íntimamente relacionada con el hecho de que “la estructura electoral actual se ha establecido partiendo de la premisa del colegio abierto ...”. Informe de la *290Comisión de Gobierno del Senado, 5 de septiembre de 1980, pág. 70.
El denominado “Sistema de Colegio Cerrado” advino a nuestro medio ambiente en virtud de la Ley Núm. 64 de 8 de mayo de 1936. (5) Ha sido utilizado exitosamente en todas las elecciones generales celebradas desde dicha época y el pueblo está indubitadamente familiarizado y compenetrado con el mismo. Esencialmente, tal como surge del apellido, su carac-terística medular y diferencial del colegio abierto es que el día del evento eleccionario, a determinada hora, el local del colegio electoral cierra sus puertas y, como regla general, nadie puede penetrar en dicho recinto. Se comienza el pro-ceso de votación y a medida que el elector vota, abandona dicho sitio. Se advierte que este método elimina de manera casi absoluta y total la posibilidad de fraude a base de que una persona, mediante impostura de otra, cometa el delito de doble voto, pues no tiene acceso a más ningún colegio o urna electoral, únicamente ciertos electores con votos prefe-rentes —número reducido y mediante un trámite de rigu-rosa identificación— pueden entrar en un recinto de colegio-electoral durante las horas de votación con el exclusivo fin de votar.
Para lograr implementarlo, el sistema de colegio abierto se difundió por los medios de comunicación y se llevaron a cabo en distintos períodos actividades denominadas “rondas de fotografías”, tendentes a retratar a todos los electores inscritos. Esa meta no se pudo lograr a cabalidad. De un total de 2,070,049 electores inscritos, se fotografiaron sola-mente 1,518,313 electores durante tres rondas. Múltiples fac-*291tores intervinieron. Fallas técnicas iniciales y en las proyec-ciones y en la planificación por la Comisión contribuyeron. La apatía y otras razones motivaron o propiciaron que un nú-mero sustancial del electorado no acudiera. A otros electores inscritos el Estado no les dio ninguna oportunidad de obtener las tarjetas de identificación. En este aspecto, notamos que la última ronda de fotografías se efectuó entre los días 3 y 28 de julio de 1980 y con posterioridad, el 14 de septiembre de 1980, se inscribieron 31,214 personas. Además, un número sustancial de los electores que se retrataron no recibieron dichas cédulas, pues no ha habido forma de entregarlas con seguridad y a tiempo. En resumen, se calcula que aproxima-damente medio millón (500,000) de electores no se retrataron o, habiéndolo hecho, no tienen la tarjeta de identificación por varias razones.
Afectando sustancialmente la idoneidad del Registro del Cuerpo Electoral —cuyos datos “se mantendrán, en todo momento, actualizados en cuanto a circunstancias modifica-torias de cualquier inscripción”, Art. 2.012 (16 L.P.R.A. see. 3062), y que es la base para preparar las listas de ciuda-danos con derecho a votar— hay entre veinticinco mil (25,000) y cincuenta mil (50,000) asientos que corresponden a inscritos duplicados y electores fallecidos, según estimó la ilustrada sala sentenciadora.
Debido a las dificultades relacionadas con la implantación óptima de la tarjeta de identificación electoral, y ante la im-posibilidad de conceder la oportunidad de suministrarla a todo ciudadano inscrito, la Asamblea Legislativa posterior-mente aprobó la Ley Núm. 3, cuya constitucionalidad hoy examinamos.
Dicho estatuto, en síntesis, combina ambos sistemas de colegio —abierto y cerrado— autorizando que los ciudadanos que posean la tarjeta de identificación acudan y voten en colegio abierto entre las 9:00 a.m. y 3:00 p.m. A aquellos que carecen de dicha cédula se les autoriza a votar, previa *292declaración jurada de necesidad, bajo el sistema de colegio electoral cerrado, después de las 3:00 p.m. Bajo este esquema legislativo, para el colegio cerrado se estableció —como ga-rantía y protección contra el fraude— la declaración jurada compulsoria de necesidad.
Por su importancia, transcribimos íntegramente la dispo-sición legal cuestionada en el presente recurso:
Sección 9. Procedimiento Especial de votación para la elec-ción general del 4 de noviembre de 1980.
Siguiendo el procedimiento que a continuación se expresa, tendrá derecho a votar en la elección general que se celebrará el 4 de noviembre de 1980 todo elector debidamente inscrito aun cuando no presente su tarjeta de identificación electoral.
(a) Todo elector debidamente inscrito que al momento de votar no pueda presentar su tarjeta de identificación electoral deberá firmar bajo juramento una declaración jurada en la que se hará constar su nombre y apellidos, que es el elector que aparece inscrito, con indicación de la página y línea en la que aparece su nombre en la lista correspondiente al colegio en el cual ejerce su derecho al voto y las razones por las cuales nece-sita y desea votar sin tarjeta de identificación electoral y deciar rando que no ha votado en otro colegio electoral en esas elec-ciones. Si el elector no supiere firmar o no pudiere hacerlo por razón de algún impedimento físico, éste o la persona que lo haga a su ruego, marcará el formulario haciendo constar su nombre en letra de molde y su número de identificación electoral antes de firmar como testigo de la marca.
La Comisión Estatal de Elecciones diseñará e imprimirá un formulario a estos efectos. El Administrador General de Elec-ciones enviará los referidos formularios a cada colegio electoral como parte del material electoral, conforme lo dispuesto en los Artículos 5.026 y 5.027 de la “Ley Electoral de Puerto Rico”.
El juramento requerido deberá ser prestado ante la Junta de Colegio Electoral y los inspectores de ese colegio firmarán el formulario. Los inspectores de colegio quedan por la presente facultados para tomar dicho juramento.
Si el elector se negare a prestar el juramento, el Director del Colegio de Votación deberá certificar tal hecho en cada caso bajo su firma, marcando la papeleta al dorso con la palabra “Recu-*293sada”, seguida de una breve anotación, también firmada por él, exponiendo el fundamento de la recusación, el nombre del elector, su número de identificación electoral, el municipio o precinto y el número del Colegio de Votación, y dichos votos no se adjudi-carán en el escrutinio del Colegio.
Todo elector que firme bajo juramento la declaración antes mencionada a sabiendas de que lo declarado es falso, incurrirá en el delito de perjurio y convicto que fuere, será sancionado con pena de reclusión por un término mínimo de un año y máximo de diez años.
(b) Los colegios electorales estarán abiertos para recibir a los electores a los efectos de votar, desde las nueve (9:00) de la mañana hasta las tres (3:00) de la tarde del día de votación. Ninguna persona podrá entrar al colegio después de las tres (3:00) de la tarde.
Todo elector cuyo nombre hubiere sido incluido en la lista general de votantes y tuviere su tarjeta de identificación electoral, podrá votar en colegio abierto en cualquier momento desde las nueve (9:00) de la mañana hasta las (3:00) de la tarde del día de votación.
Todo elector cuyo nombre hubiere sido incluido en la lista general de votantes que no tuviere su tarjeta de identificación electoral podrá votar en su colegio después que voten todos los electores que tuvieren tarjeta electoral, una vez se haya cerrado el colegio a las tres (3:00) de la tarde.
La votación de electores continuará hasta que todos los que estén en el colegio electoral a las tres (3:00) de la tarde hayan votado. (Bastardillas nuestras.)
De su lectura resaltan varias observaciones de importan-cia: (1) se establece una diferencia entre todos los electores inscritos, a base del criterio de poseer o no la tarjeta de identificación; (2) con miras a esa disimilitud, se funda-menta y conceptualiza el colegio abierto y cerrado: (3) se especifica que el elector que no tiene dicha tarjeta —por cualesquiera razones antes mencionadas, incluso su propia apatía o el no haber tenido la oportunidad de retratarse por falta de trámite gubernamental, o por no habérsela suminis-trado la Comisión— para poder ejercer el derecho al voto *294viene obligado —“deberá” dice la ley— a prestar una declara-ción jurada consignando las razones “por las cuales necesita y desea votar sin tarjeta de identificación electoral y decla-rando que no ha votado en otro colegio electoral en esas elec-ciones”; (4) si dicho elector se niega a suscribir tal jura-mento, automáticamente acontecen las siguientes consecuen-cias: (a) se certificará tal hecho; (b) se marcará y recu-sará la papeléta; (c) se anotará el fundamento de la recusa-ción; (d) se apuntará el nombre y otra información electoral del votante; y (e) dicho voto no se adjudicará en el- escru-tinio de Colegio. Es de rigor resaltar que, aunque la ley no lo dice en estas palabras precisas, un efecto adicional que dicha papeleta experimenta es la suerte que acompaña a toda recusación, esto es, el voto pierde su carácter de secreto.
II
En P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 749-750 (1976), expresamos:
El Preámbulo de nuestra Constitución, al proclamar el sis-tema democrático como la base fundamental para la vida y coexistencia de la comunidad puertorriqueña lo define como “aquel donde la voluntad del pueblo es la fuente del poder público, donde el orden político está subordinado a los derechos del hombre y donde se asegura la libre participación del ciu-dadano en las decisiones colectivas”. La Carta de Derechos en sus Sees. 2, 4 y 6, respectivamente establece que dicha voluntad se exprese mediante el sufragio universal, igual, directo, secreto y libre de coacción, para lo cual la existencia de la libertad de palabra y asociación son esenciales. La Asamblea Legislativa, en virtud de la See. 4 del Art. VI, quedó encomendada de pro-veer legislación en “todo lo concerniente al proceso electoral y de inscripción de electores, así como lo relativo a los partidos políticos y candidatos”. (Bastardillas nuestras.)
Una reflexión ulterior del legajo constituyente revela que más que una encomienda, el Poder Legislativo recibió un mandato insoslayable en la Carta de Derechos imponiéndole *295la obligación de garantizar —palabra clave— la pureza del sistema electoral. Proviene de “garante”, esto es, que da garantía, asegurando y protegiendo algo contra algún riesgo o necesidad. (6) A esos efectos, recordemos el lenguaje consti-tucional, único en todo este documento y exento de oscuridad: “Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y se-creto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.” (Énfasis nuestro.) Art. II, Sec. 2, Carta de Derechos.
Se advierte, pues, que la tutela del derecho al sufra-gio corresponde asegurarlo inicialmente a la Asamblea Legislativa. A la hora de promulgar una ley electoral, dicho Poder está compelido a adoptar las medidas conducentes a su plena realización y en evitación del fraude electoral. En última instancia, será función de los tribunales, en contro-versias apropiadas, dictaminar la juridicidad y suficiencia constitucional de tales medidas legislativas al amparo de la Ley Fundamental.
¿Qué significado y alcance tiene ese mandato? ¿Cuál es su impacto sobre la impugnación de la Ley Núm. 3? ¿Es válido un diseño legislativo que separa e impone como condi-ción para el ejercicio del sufragio a medio millón de votantes —una cuarta parte del electorado— la suscripción de una declaración jurada de necesidad so pena de perjurio y de re-cusación? Las respuestas a tales interrogantes exigen una breve referencia al trasfondo doctrinario vigente.
En el pasado nos hemos hecho eco del precepto sobre ga-rantía de sufragio universal, inyectándole virtualidad y juri-dicidad en un elenco de diversas situaciones. En tal sentido, *296consistentemente, en materia de hermenéutica jurídico-elee-toral y constitucional, hemos reafirmado los siguientes postu-lados: (a) que en la regulación de los cauces electorales, la Asamblea Legislativa tiene constitucionalmente una amplí-sima facultad para reglamentar todo lo concerniente al voto, sujeto a los parámetros fijados en nuestra Ley Fundamental, P.N.P. v. Tribunal Electoral, supra, págs. 744-745; (b) “que el sistema político puertorriqueño está organizado sobre una base plenamente democrática y . . . [tiene una] íntima relación . .. con la certeza y estabilidad del proceso electoral”, García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49, 50 (1976); (c) que “una democracia liberal nutre su fuerza creadora y renovadora no sólo del derecho individual a diferir, sino de darle plena oportunidad al opositor para que colecti-vamente, a través del debate político y las urnas, transforme su papel de crítico y adversario al de dirigente”, Democratic Party v. Tribunal Electoral, 107 D.P.R. 1, 26 (1978) (opi-nión concurrente y disidente) (bastardillas nuestras), (d) que nuestras leyes electorales aspiran “a perfeccionar la pu-reza del proceso electoral y nuestro sistema democrático de gobierno”, P.N.P. v. Tribunal Electoral, supra, pág. 743; (e) que “existe un interés superior en la escala de valores constitucionales, congruente y medular a un sistema de go-bierno de verdadera democracia representativa que exige que la integridad y pureza del proceso electoral no sea conculcada por las influencias nocivas, sean en apariencia o reales”, id., pág. 754 (bastardillas nuestras); y (f) que “en la constela-ción de derechos fundamentales, el sufragio electoral goza de preeminencia sobre inconvenientes administrativos o eco-nómicos superables”. En consecuencia, “contra la observancia de los preceptos constitucionales no pueden oponerse escollos salvables de tipo económico o burocráticos. Es menester mover los resortes de la maquinaria electoral en la consecución de tal fin. P.S.P. v. Tribunal Electoral, 104 D.P.R. 230 (1975)”. *297Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980) (opi-nión concurrente).
Para comprender las dimensiones funcionales del sufragio electoral, descompongamos sus elementos cuádruples:
(a) Sufragio universal. Constituye la espina dorsal del mecanismo público-político. El nervio que la sostiene es la igualdad de todos los seres humanos y una confianza y efec-tos en sus decisiones. Conlleva “un llamamiento a todos los ciudadanos, porque se cree que entonces se operará espon-tánea y democráticamente una selección que saque a flote a los [candidatos] más idóneos . . .”. N. Pérez Serrano, Tratado de Derecho Político, 1976, pág. 343.
(b) Igual. La frase “un hombre, un voto” (one man, one vote) condensa adecuadamente el extenso ámbito del con-cepto. El valor del voto es de carácter singular, no plural. Se sitúa en un mismo nivel y equivalencia aritmética, sin que sea lícito diluirlo, fraccionarlo, multiplicarlo o ampliarlo por razones de indebida representación proporcional territorial o poblacional; doble votación o privilegios basados en posición social, económica, cultural; intereses o factores ajenos al cri-terio de paridad e identidad. “Aplica la idea de igualdad con toda crudeza, considerando que los votos se cuentan, no se pesan.” J. Xifra Heras, Curso de Derecho Constitucional, 2da ed., Barcelona, Ed. Bosch, 1957, T. I, pág. 434.
(c) Directo. “La expresión constitucional de voto directo refleja el método de elección popular, mediante el cual inter-vienen todos los electores cualificados, contrapuesto con el método de votación indirecta a través de delegados.” García Passalacqua v. Tribunal Electoral, supra, pág. 65.
(d) Secreto. La importancia de este elemento como inte-grante del sufragio no puede subestimarse. “Se admite hoy generalmente que la forma más efectiva para salvaguardar al votante de cualquier presión privada o pública radica en el voto secreto.” La Nueva Constitución de P.R., op. cit, pág. 312. La Asamblea Constituyente fue sumamente celosa en *298explicar los límites de esta condición. Dijo: [e]s secreto para asegurar la inviolabilidad del albedrío del elector —y aña-dió— [e]l requisito de que el voto sea secreto no se violenta porque resulte necesario establecer alguna identificación en el caso de personas ciegas o en el de jueces de mesa u otros fun-cionarios electorales .... Los casos de excepción siempre pre-sentes en situaciones universales no requieren señalamiento especial una vez se reconozca el nivel correspondiente al len-guaje constitucional”. Diario de Sesiones de la Convención Constituyente, op. cit, T.4, pág. 2563. (Bastardillas nues-tras. )
Notamos, pues, que únicamente por excepción los autores de la Constitución concibieron y contemplaron se pudiera in-terferir o alterar la secretividad del voto. Por nuestra parte, nos hemos pronunciado en el sentido de que el objetivo del voto secreto de un ciudadano es asegurarle contra y prote-gerlo de las coacciones, para garantizarle la libertad de poder entrar a la caseta electoral, solo con su conciencia, y hacer allí su cruz, secretamente, sin que a nadie le importe cómo y dónde la hizo. P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976). Repetimos, es esencial que el voto sea confidencial, pues con ello “se evitan coacciones y represalias que pondrían en peligro la independencia del elector y la consiguiente sin-ceridad de su sufragio”. Pérez Serrano, op. cit., pág. 364. Sólo por excepción, basada en un interés apremiante y legí-timo, producto de un racional balance de alternativas, re-sulta cognocible abrir el voto al escrutinio público.
HH HH h-i
La causa mayor de patología electoral es el doble voto, tara de la que se ha librado en las últimas décadas Puerto Rico, en sus eventos electorales para puestos electivos. Pode-mos opinar que la pureza o pulcritud del sistema eleccionario ha sido motivo de preocupación entre todos los poderes pú-blicos y políticos del país. El presente no es excepción.
*299La Ley Electoral vigente reafirma “el principio de que los propósitos de existencia de un ordenamiento electoral des-cansan en unas garantías de pureza procesal capaces de con-tar cada voto en la forma y manera en que sea emitido”. Aspira a “garantizar la confianza del electorado puertorri-queño en unos procesos electorales libres de fraude y violen-cia . . .”. Art. 1.002 (16 L.P.R.A. see. 3002) in fine. (Bas-tardillas nuestras.)
Con ese objetivo en mente, en enmiendas posteriores, la Asamblea Legislativa reconoció la “obligación y deber de nuestro Gobierno y a su vez de la Comisión Estatal de Elec-ciones, el producir listas electorales eficientes y confiables de manera que se mantenga la pureza de nuestros procedimien-tos electorales”. Informe Comisión de Gobierno, Cámara de Representantes, de 3 de mayo de 1979, sobre el P. del S. 886, convertido en la Ley Núm. 51 de 20 de mayo de 1979. Véase, además, en igual sentido, el Informe Comisión de Gobierno del Senado, de 3 de abril de 1979, que persigue “mantener las listas electorales debidamente depuradas”.
En consecuencia, no aceptamos la tesis de que se esté fra-guando deliberadamente un plan gubernamental organizado de fraude(7) colectivo electoral. Es con votos, no en los tribu-nales, mediante decisiones, que se ganan unas elecciones. To-mamos conocimiento judicial de que siempre las listas electo-rales, en mayor o menor grado, han contenido errores e im-perfecciones del carácter apuntado en esta ponencia. El mar-gen de error humano, con o sin la computadora electrónica, resulta imposible de eliminar. Ahora bien, en el pasado, tales deficiencias eran subsanadas a través del sistema de colegio cerrado, que garantizaba la pulcritud de las elecciones.
En nuestro ordenamiento jurídico el fraude nunca se presume. Su existencia no puede fundarse en meras conjeturas, *300sospechas o especulaciones, sino que ha de basarse en prueba robusta, clara y convincente. Monclova v. Financial Credit Corp., 83 D.P.R. 770, 776 (1961), y casos allí citados. Y aun-que la utilización combinada de los dos sistemas de colegio —abierto y cerrado— entraña para algunos sectores jurí-dicos y políticos del país, unas espectativas de grave riesgo de fraude y suscita recelos, la sola alegación no puede poner en entredicho toda la confiabilidad y limpieza del sistema electoral y los cimientos que sostienen la legitimidad de la demo-cracia puertorriqueña. Coincidimos con el reputado tribunal sentenciador de que el sistema híbrido eleccionario “es en teoría susceptible y vulnerable al fraude electoral, ya sea por medio del doble voto o por la suplantación de electores”. Re-cuérdese que las características sobresalientes del colegio ce-rrado —simultaneidad y acceso físico restringido— que evi-tan el doble voto por la impostura de personas fallecidas, ausentes, incapacitadas, e inscripciones duplicadas o erró-neas, se pierden cuando el sistema de colegio cerrado se com-bina con el sistema de colegio abierto. En principio, como hipótesis correcta, nada impide que quien vota en el colegio abierto por la mañana, conocedor de las circunstancias per-sonales de una inscripción incorrecta, previa declaración ju-rada en la que consignará las circunstancias espurias ex-puestas, vote nuevamente bajo el sistema de colegio cerrado. En este sentido, los defectos de que siempre han adolecido las listas del registro electoral han sido neutralizados mediante el uso exclusivo del colegio cerrado. Sin embargo, no habiendo los demandantes superado la alegación de fraude teórico, re-chazamos el análisis que intenta así sostener una intervención del Poder Judicial pre-eleceionario. Coincidimos con el tribunal de instancia y concurrimos con la sentencia de este foro en que, por este fundamento, el dictamen es intocable. Torres v. Junta Insular de Elecciones, 40 D.P.R. 429 (1930).
*301<!
Ahora bien, disentimos sobre otros extremos. El deseo reiterado e insistente de la Asamblea Legislativa en darle uso inmediato a la tarjeta de identificación electoral para la comodidad y conveniencia de aquella mayoría de electores (1,518,313) que lograron retratarse y obtenerla, (8) frente a los otros (500,000 aproximadamente), contrario a lo con-cluido por este tribunal y el de instancia, crea un problema real y delicado a nivel constitucional sobre igual protección de las leyes y secretividad del voto. Examinémoslo.
Al evaluar integralmente las normas electorales aplica-bles, notamos que se establece una clasificación sospechosa e injustificada al exigirle a un número significativo de electores —bajo coacción de perder el carácter secreto de sus votos— que expliquen compulsoriamente y bajo juramento las razones por las cuales acuden a votar sin la tarjeta de identificación electoral, exigencia irrazonable en vista de que el Estado fallara en entregarlas o en dar a decenas de miles de ciudadanos la oportunidad de fotografiarlos. Se ha sustituido la tarjeta electoral con la declaración jurada de necesidad como salvo-conducto a las urnas. La alternativa a que se expone el elector si se niega a suscribir tal declaración es la recusación del voto, violándole así su secretividad. Se produce, pues, a nivel de toda la Isla, unas condiciones onerosas e irrazonables a medio millón (500,000) de electores —quienes a priori, como condición de ejercer el sufragio, y por la simple razón de no poseer la tarjeta electoral— son objeto de una sospecha legis-lativa y unas exigencias, al requerirles que demuestren su aptitud, idoneidad y honestidad, con el agravante de que una negativa por cualesquiera razones implica la recusación auto-mática del voto, lográndose de ese modo hacer pública sus preferencias e ideologías políticas.
*302Desde esta perspectiva, el sistema de colegio electoral combinado no es permisible bajo nuestra Constitución. La “garantía” contra el fraude —en vista de las deficiencias en las listas electorales— se intenta lograr separando y clasifi-cando, indebida e irrazonablemente, a un segmento sustancial de electores del país, entre los que se cuentan miles que no tienen responsabilidad alguna por la situación imperante. Obsérvese que esta declaración jurada exigida a una cuarta parte de la población electoral tiene distinto fundamento a la requerida para que un elector ejerza el procedimiento del voto ausente. Art. 5.038 (16 L.P.R.A. see. 3238). Este trá-mite y la declaración requerida son aceptables constitucional-mente por tratarse de situaciones de verdadera excepción, ba-sadas en otras razones y bajo el control y voluntad del elector concernido. En contraste, la obligación de firmar una decla-ración jurada para votar en colegio cerrado se conceptualiza a base de la clasificación de colegios. Dicha declaración jurada se hace bajo apercibimiento de perjurio y es mandatoria. Degrada el derecho constitucional al voto de cientos de miles, más allá de la marca física visible que rechazamos hace casi medio siglo como medio apropiado para evitar el fraude. Pueblo v. Ramírez Brau, 42 D.P.R. 80 (1931). En estas cir-cunstancias, es difícil percibir que la comodidad de la mayo-ría sea interés apremiante gubernamental suficientemente válido para fundamentar un discrimen contra un minoría numérica de electores.
La nota típica que engloba la finalidad de toda ley electoral es el ejercicio y cómputo del voto igual, directo y se-creto, esto es, uniforme, universal y sin restricciones inne-cesarias. La Asamblea Legislativa, sin desearlo, y teniendo ante sí otras opciones valederas, rechazó alternativas que ga-rantizaban, teóricamente y en la práctica, de forma más sa-tisfactoria la pulcritud del proceso electoral. Consciente de la falla en implementar universal y uniformemente la mecánica de la tarjeta de identificación electoral —y, por ende, de que *303el sistema de colegio abierto no podía ponerse en práctica en su totalidad— creó una clasificación de electores, a quienes impuso, no como excepción, sino como regla general, unos re-quisitos más onerosos que a otros y que, en fin de cuentas, de no aceptarse, implica la disyuntiva de que se vulnere la secre-tividad del voto. Al así hacerlo, el Poder Legislativo descartó otras opciones que garantizaban a todos el ejercicio del voto, sin oprimir a ninguno. (9)
V
Adicionalmente, el requisito de la Ley Núm. 3 —que enmienda el Art. 5.036 a los efectos de que votarán “en forma secreta, los funcionarios asignados al colegio, siempre que sean electores inscritos del precinto [y] . . . tengan consigo y presenten a los demás miembros de la Junta de Colegio su tarjeta de identificación electoral y su nombramiento”— (bas-tardillas nuestras) es discriminatorio contra el Partido In-dependentista Puertorriqueño (P.I.P.), a la luz de la prueba no contradicha de que dicha agrupación . . ha conseguido 15,174 electores dispuestos a ser funcionarios de colegio, de los cuales 3,305 no poseen la tarjeta de identificación electoral y, por consiguiente, ... no podrán trabajar como funciona-rios”. Exploremos la solidez de este señalamiento.
*304El Art. IX de las Disposiciones Transitorias de la Consti-tución, en su See. 6 dispone:
Los partidos políticos continuarán disfrutando de todos los derechos que les reconozca la ley electoral, siempre que reúnan los requisitos mínimos exigidos para la inscripción de nuevos partidos por la ley vigente al comenzar a regir esta Constitución. La Asamblea Legislativa, cinco años después de estar en vigor la Constitución, podrá cambiar estos requisitos, pero cualquier ley que aumente los mismos, no será efectiva hasta después de celebrada la elección general siguiente a la aprobación de la misma. (Bastardillas nuestras.)
Al precisar en el pasado los horizontes de este precepto, nos hemos pronunciado así:
Esta disposición trasciende su carácter temporal para dar cabida permanente al axioma rector que impregna la Carta de Derechos de la Constitución de que en una sociedad democrática todos los electores y partidos políticos "gozarán de iguales dere-chos”. Diario de Sesiones, op. cit., pág. 2067. A través de las Secs. 1 y 2 de la Carta persiste e impone a la Asamblea Legis-lativa unas limitaciones al ejercicio de su amplia facultad para reglamentar la formación de los partidos políticos, negándole poder para poner en vigor, durante el cuatrienio en que aprueba la pieza legislativa, cambios que aumenten los requisitos de ins-cripción. Cualesquiera de tales modificaciones solo pueden tener vigencia pasadas las elecciones generales ulteriores.
En el contexto constitucional expuesto, el principio iguali-tario intenta evitar que en determinada época, un partido mayoritario —que controle las Ramas Legislativas y Ejecutiva— se perpetúe en el poder limitando la génesis de otros partidos, y, además: (a) agrave la situación de los partidos de oposición existentes; y (b) introduzca cambios de cualesquiera forma en las leyes y reglas que rigen la contienda electoral en beneficio y ventaja del partido gubernamental y en perjuicio de los otros. Esta prohibición respecto a aumentar esos requisitos, es susceptible de manifestarse y aplicarse a toda situación que tienda a hacer onerosa y afectar negativa y sustancialmente las poten-cialidades de los partidos contrarios minoritarios. En palabras *305sencillas, no pueden cambiarse las reglas de juego durante su desarrollo para lograr ventajas. P.I.P. v. E.L.A., 109 D.P.R. 403, 426-427 (1980). (Bastardillas nuestras.)
Hemos visto cómo, para los comicios electorales del año 1976, la simple inscripción era el único requisito y título defi-nitivo para ejercitar el sufragio electoral. El cambio introdu-cido posteriormente por la Legislatura modifica las reglas del juego, pues añade la tarjeta de identificación electoral.
A poco que reflexionemos se manifiesta otra vez, pero de distinto ángulo, la ilegalidad del sistema de colegios electora-les combinados. Primeramente, la labor de fiscalización, tan necesaria para la pureza electoral, queda limitada y coartada por el artículo 5.036 de la ley. Obviamente, resulta un re-quisito irrazonable para aquellos electores miembros del P.I.P. que desean ser funcionarios de colegio y a quienes el Estado no les ha dado la oportunidad de retratarse.
En segundo término, no habiendo podido implementarse dicha tarjeta entre todo el electorado y optarse entonces por establecer el sistema de colegios combinados, se incurre en las clasificaciones discriminatorias de electores antes expli-cadas y en unas exigencias irrazonables para ejercitarse el sufragio. En la medida en que las condiciones impuestas para el voto electoral en los colegios cerrados agravan a los elec-tores de los partidos apelantes —en particular los pertene-cientes a la oposición a quienes les puede resultar más pre-ciada la secretividad del voto— se está afectando indirecta, pero sustancialmente, el principio constitucional esbozado.
Recapitulando, la clasificación de electores, a base del sis-tema de colegio abierto y cerrado, es inherentemente sospe-chosa. La declaración jurada compulsoria, con la alternativa de recusación del voto, es una condición intolerable sobre el sufragio, que violenta su secretividad.
Tratándose de unas clasificaciones sospechosas, se impone un riguroso examen judicial. Según demostrado, el sistema vulnera las protecciones constitucionales del sufragio elec*306toral y la igual protección de las leyes a los demandantes(10) y no puede subsistir. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). Eliminada del panorama la declaración jurada de necesidad, no hay garantía seria, cierta y efectiva contra el fraude. De lo contrario, ¿por qué se exige tal declaración? Vemos, pues, que lo que pertenecía al mundo de lo teórico y las ideas, se torna en una auténtica realidad. Queda comprobada entonces la fragilidad constitucional del andamiaje que sostiene el sistema de colegios combinados, el cual cae por su propio peso.
Conservando este foro judicial jurisdicción sobre el asunto, la Asamblea Legislativa y la Comisión Estatal de Elecciones, a la mayor diligencia, deberán hacer los reajustes necesarios y con prontitud adoptar los remedios correctivos.
VI
Para ultimar, en nuestra opinión concurrente emitida en Ortiz Angleró v. Barreto Pérez, supra, pág. 101, expusimos nuestras preocupaciones en torno a la participación potencial de miembros de la judicatura en las polémicas de asuntos públicos polarizados, matizados o impregnados de contenido político-partidista, y a que algunos pronunciamientos fueran “equivocadamente apreciados como críticas gratuitas a las otras ramas gubernamentales, que exacerban innecesaria-mente las naturales zonas de fricción existentes entre los órganos constitucionales. Debemos evitar esta especulación, pues la garantía del dogma de independencia judicial se torna supérflua cuando ello ocurre”. (Bastardillas nuestras.)
Allí prudencialmente “recomendamos total abstención en la participación de asuntos controversiales, análogos o rela-cionados, en menor o mayor grado, con polémicas político-*307partidistas”, nos abstuvimos de “pasar juicios finales críticos sobre instancias [de jueces] en particular” (bastardillas nuestras), y expresamente rechazamos la cualidad de infali-bles en materias deontológicas. Reconocimos, además, que de-liberaciones de esta naturaleza podrían ser objeto de malos entendidos o apreciarse como un intento de imponer un abso-luto mutismo judicial. Aún así, los temas referentes a la ética, la imparcialidad, la neutralidad y la verdad son de tanta importancia que ameritan, en la misma tesitura de antes, unas suscintas reflexiones adicionales.
Una rápida ojeada al repertorio revela una variedad de posiciones y expresiones que, aunque procedentes de diferen-tes latitudes, son expositivas de una idea similar. Por vía de ilustración, una, con retórica elocución, concibe la ética como simple fenómeno psíquico espurio, cuya categoría corresponde a una asepsia gramatical de género literario. (11) Otra me-noscaba la valía de la imparcialidad y neutralidad judicial, considerándola un mito producto de una candidez idealista, excusa utilitaria o instrumento de autoalabanza. (12) Y otra, de moda materialista, caracteriza tal neutralidad como fic-ción, estimándola reflejo exclusivo de los valores de las clases dominantes. (13)
*308La dificultad de estas interpretaciones es que parten de la misma premisa incorrecta, a saber, que todos los seres hu-manos adolecen de la limitación de no poder juzgar a sus semejantes objetivamente, libre de trabas y con ecuanimidad, sustrayéndose de sus preferencias e intereses personales. En este sentido, tales argumentos son la antítesis de una sociedad democrática afianzada sobre el imperio del Derecho. Corres-ponden a un escepticismo negatorio de la legitimidad de las creencias y sentimientos deontológicos originados en la fibra del espíritu y puestos en práctica por la judicatura del país, a través de vivencias cotidianas tanto profesionales como personales.
No se puede desdeñar o negar seriamente la existencia de la ética y la moral, cuyas génesis e influencias trascienden la simple lectura de textos y aquel estado ideal metafísíco de puro valor inmutable. Aunque intangible, la ética es fuerza que se percibe, detecta e intuye. En contraste con la impor-tante función clásica del abogado de defender ante los tribunales a un litigante en particular o abogar en una causa criminal, la misión del juez de juzgar con eticidad, esto es, con imparcialidad y verdad, cobra clara dimensión y sentido moral judicial en los gnómicos versos de Machado: “[T]u verdad no, la verdad. Vamos a buscarla. La tuya guárda-tela”. (14)
Ninguno de los enfoques que erosionan y devalúan la ética judicial tienen cabida en nuestra administración de justicia. Son foráneos, ajenos e incompatibles a la integridad y honra, tradicional y contemporánea, de la judicatura puer-torriqueña. Aunque originados desde distintos foros y puntos cardinales, de prevalecer, como denominador común, tendrían la nefasta consecuencia de deformar, hacer añicos y reducir a escombros los pilares de imparcialidad e independencia del *309Poder Judicial como valor fundamental y “factor de equili-brio en la estructura gubernamental de nuestro sistema de vida democrática”. Canon XIII de los de Ética Judicial.
Deferencialmente objetamos todo desmerecimiento a la verticalidad y ejecutorias de la magistratura puertorriqueña del pasado y presente. Los jueces no subsistimos en cámaras de oxígeno. “No somos autómatas del derecho, ajenos a las injusticias, el dolor o a los agravios. No vivimos en mundos distantes o apartes. Neutralidad judicial no es sinónimo de in-sensibilidad.” Ortiz Angleró, supra, págs. 94-95. Nunca hemos sido espectadores pasivos de las inequidades y agravios ofi-ciales ni sordos a los reclamos de justicia. Sencillamente res-petamos un compromiso de honor contraído al prestar jura-mento, de autodisciplina judicial, de juzgar, combatir los males sociales y remediar las injusticias lícitamente, sólo en la esfera de nuestra propia competencia, a saber, los dictá-menes y pronunciamientos adjudicativos desde el estrado de los tribunales. No consideramos permisible hacernos eco y asumir representaciones de oráculo de lenguaje esotérico y anfibológico, enjuiciando a destiempo desde otras tarimas y foros públicos las actuaciones, posturas y filosofías políticas de quienes en determinado horizonte histórico detentan los Poderes Constitucionales restantes.
No olvidemos: “No puede diversificarse la persona que a la vez es juez. El desempeño del cargo exige autolimitaciones que no se extienden a otras profesiones. La línea entre una opinión personal y cuando actúa como órgano judicial es muy tenue. Es casi imposible, por no decir ilusorio, deslindarla. Cuando se hace pública, se quiebra y desaparece. Así, la rú-brica judicial se proyecta en toda su extensión e intensidad en las opiniones de jueces a título personal y pueden sobre-venir malas interpretaciones y especulaciones. Para los efec-tos señalados, un juez siempre es juez.” Ortiz Angleró, supra, pág. 104. (Bastardillas nuestras.)
No podemos refrendar la tesis que propugna un relati-*310vismo circunstancial ético. “Al presente, para algunos, se puede dar la incorrecta impresión de que, por circunstancias propias del momento, las prohibiciones y dimensiones éticas comentadas han perdido importancia e interés. Basta señalar que, aparte de sus valores morales intrínsecos, la historia y experiencia de épocas pasadas justifica a cabalidad las previ-siones constitucionales y deontológicas. Hoy, ante el cuadro de disputas partidistas, las profundas pugnas políticas, el debate del derrotero o destino del país, la caracterización del fenómeno en el alza de la criminalidad como una controversia de índole política, y los ataques y críticas dirigidos contra nosotros los jueces —con razón y sin ella— justifican una invitación a que reiteremos nuestra adherencia continua e incesante a los méritos de dichos principios.” Ortiz Angleró, supra, pág. 102.
El buen juez, por vocación rechaza ser prisionero de las palabras, los extremos, las ideologías, el apasionamiento y el subterfugio del análisis histórico. Aborrece y combate la ru-tina, enemiga de la superación y excelencia. Resiste con entereza las presiones directas, las sutiles o las invisibles. No se deja seducir por sus sentimientos personales e ideas políticas. Como parte del delicado ministerio, asume su papel de garantizador de la independencia judicial, penetra su época y esculpe su propio molde de jurista con el cincel de una vida de acción y dedicación a la justicia.
La independencia judicial (o aquel estado permanente de garantías que permite que los jueces puedan dictar sus resolu-ciones sin más estímulos que los de su propia conciencia) puede frustrarse por causas subjetivas o por causas objetivas: a) Subjetivas: No todo el mundo tiene cualidades personales para ser juez: Además de vocación, el Juez ha de tener carácter, prudencia, entereza, valor, personalidad. Otra condición sub-jetiva del Juez es el entusiasmo permanente, el espíritu de trabajo, su constante sensibilidad ante los problemas. Es terrible el espectáculo del juez a quien se le ha hecho el callo profesional, ese agotamiento interno de las conciencias, el tipo indiferente y *311abúlico dominado por una creciente pereza moral, que a la solu-ción justa prefiere cada vez más la transacción porque ésta no turba la vida tranquila y porque la intransigencia exige demasia-do trabajo. La indolencia, la desatención o la desgana son fac-tores negativos cuando en la mayoría de los casos no está la verdad en la superficie de las cosas y hace falta un duro trabajo para descubrirla. Finalmente tiene una indudable relación con la independencia del juez su formación técnica, b) Causas objeti-vas: En gran parte, son correlativas con las anteriores: La prevaricación ... la posibilidad de que una voluntad ajena tenga un poder arbitrario sobre las legítimas aspiraciones pro-fesionales del juez; es preciso que el juez sepa sólo que en el ejercicio de sus funciones no tiene otro superior jerárquico que la ley, sino que, además, este principio, será una realidad ab-soluta en la práctica. Y finalmente, que el juez esté dotado de una holgura económica y de una consideración social que le inmunicen toda tentativa de soborno espiritual o material. B. Rull Villar, La Independencia del Poder Judicial, citado por Martínez Calcerrada en Independencia del Poder Judicial, 1970, pág. 77.
En esa misión, y en ausencia de modelo inspirador superior, el espíritu recto se fortalece en su intimidad por la dig-nidad del silencio, concepto eje de la ética judicial. El buen juez, pues, evita toda conducta que mine la confianza pública en la neutralidad del Poder Judicial. Sabe que la suspicacia es el elemento corrosivo más dañino y difícil de subsanar de la estabilidad, convivencia y paz social. Descubre a tiempo que la metamorfosis del abogado al jurista se produce y se consuma no sólo con la opinión correcta en derecho o el dis-curso académico, sino engalanada en una ejemplar conducta de moral, neutralidad y dignidad judicial.
Recordemos que “ [e]n nuestro empeño de vigorizar me-diante medios apropiados —en unión a los demás miembros de este Tribunal— la independencia judicial, su imparciali-dad, y proclamar como convicción arraigada del espíritu, la excelsitud del imperio de la ética judicial, no cejaremos. Como otros, nuestra inspiración es, ha sido y será la judicatura. Su *312infusión simplemente se deriva de ‘que el verdadero Juez, cuya sentida vocación refuerza su capacidad de integridad, nunca hará dejación de su libre convicción porque tambalee su personal prestigio o futuro profesional’ Martínez, op. cit, pág. 41. Ortiz Angleró, supra, pág. 106.
“Por lo demás, ‘reconocemos las discusiones intelectuales, jurídicas y políticas —serias, histéricas y apasionadas— que generan controversias de esta índole. Como Tribunal colé-giado nuestros fallos no están inmunes a la crítica, sea construc-tiva, sana, injusta o viciosa’.” P.I.P. v. E.L.A., supra, pág. 415. La naturaleza y dinámica humanas son fluidas y sumamente complejas. Así pues, en una sociedad pluralista existe todo tipo de personalidades —simplistas y complicadas, inteligen-tes y cerradas, objetivas y prejuiciadas, fanáticas y toleran-tes— portavoces que responden a una gama de intereses ideológicos particulares o de grupos, tanto profesionales como partidistas. Dependiendo del grado de convulsión social y la crudeza de las luchas de las distintas tendencias en determi-nado momento, el abanico de percepciones erróneas o distor-sionadas y voces hostiles, aun entre y contra personas honora-bles y de prestigio, varía.
Una vez más, “no podemos evitar pensar que esta ponen-cia suscite críticas o equívocos torpemente interpretados. Habrá quienes el simple abordar este tema les resultará ru-borizante, mortificante o un tanto irritante. No es ese nuestro deseo. Tampoco será la primera ni última vez que el quehacer judicial genere tales reacciones”. Ortiz Angleró, supra, págs. 105-106. Ninguna de esas u otras reacciones disonantes cons-tituirán razones suficientes para el jurista abdicar su juris-dicción, empañar la nitidez de su óptica judicial, opacar la in-tegridad de su ética o abjurar los dictados de su conciencia.
Ejemplarizantes por su contenido e interlocutor :
En su honrosa tradición de libertad de conciencia para juz-gar. la Judicatura puertorriqueña no da fallos por simpatías políticas, ni por conveniencias políticas, ni por motivaciones *313políticas, aunque sean fallos de interés político y aunque la consecuencia del derecho juzgado pueda no ser del agrado de las organizaciones políticas. L. Negrón Fernández, Nuevas Fronteras del Derecho, 6 de septiembre de 1979, pág. 8.
Como epítome, el único ideario que abraza, preconiza y rinde culto el juez es la JUSTICIA.
Revocaríamos la sentencia dictada y decretaríamos la inconstitucionalidad de la Ley Núm. 3 de 8 de septiembre de 1980, en las secciones cuyos extremos hemos analizado.(15)

 La Nueva Constitución de Puerto Rico, Puerto Rico, Ed. U.P.R., 1954, pág. 307.
La temática electoral ha sido analizada desde los siguientes ángulos: (a) relación electoral (electores y candidatos), capacidad, condiciones y otros; (b) las agrupaciones (partidos políticos, distritos); (c) procedi-mientos de votación y elementos del voto; y (d) cómputo de votaciones. L. Sánchez Agesta, Principios de Teoría Política, 5ta ed., Madrid, Ed. Na-cional, 1974, págs. 283-289.


 Informe sobre Alcance de la Medida de la Comisión de Gobierno de la Cámara de Representantes, págs. 1, 48; Id., Senado, pág. 27.


Un legislador expresó:
“Y las garantías concebidas son de tal naturaleza que, aparte de la integridad del pueblo puertorriqueño, de su sabiduría, de su desarrollo en la democracia, de su gran sentido de civismo, hay, por si acaso hay algún inescrupuloso que pretendiera hacer algo, violentando lo que es la Ley y lo que es la consciencia humana, la tarjeta de identificación con nombre, apellido, lugar de nacimiento, con nombre de padre y madre, con la firma del elector con un número, que será el número permanente del elector, y con *289un retrato. Podría decir alguien, como yo he escuchado conceptos igno-rantes confundiendo a la opinión pública, de que una persona podría ins-cribirse en un precinto, y además, inscribirse en otro precinto con un nom-bre distinto. Es posible que hubiera una persona que no guarda relación con el concepto público que hay de la integridad puertorriqueña, que haga eso; pero él podrá cambiarse el nombre y podrá cambiar circunstancias en la tarjeta, pero no podrá cambiarse la cara. Y hay un proceso de recusa-ción que siempre lo han llevado a cabo los partidos políticos en todos los precintos en Puerto Eico. Eso es parte del escrutinio que hacen los buenos funcionarios electorales; y ese proceso de escrutinio no solamente se contrae a lo local, sino también en el organismo directivo del proceso electoral se revisa todo ¡o concerniente a la identificación de los electores. Y algunas personas piensan en si es posible que se pueda falsificar una tarjeta. Y hay garantías de firmas que se dedican a esta labor, de que no será posible.”


 Schmidt Monge, op. cit., pág. 560.


En la Constituyente, el Delegado Dr. L. Figueroa se expresó asir “Ahí está la Ley de Colegio Cerrado haciendo el honor a este [P]artido [Estadista Republicano] al cual yo pertenezco, asociados con el Partido So-cialista; que lo hicimos en el pasado y que ha constituido un timbre, un timbre de honor, un timbre de gloria para los partidos que tuvieron la honrosa satisfacción de haber decretado esa ley”. Diario de Sesiones de la Convención Constituyente, op. cit., pág. 1397.


En este sentido, la Constitución, en materia de legislación electoral, rechaza la improvisación, el apasionamiento, el sectarismo y todo aquello que se aleja de la serenidad, imparcialidad y eficacia. El arte de buen go-bierno precisa que no se experimente con el sufragio electoral. No es cosa que se pueda ensayar sin que exponga al país a peligrosas consecuencias.


 Fraude, del latín fraus, fraudis, significa “engaño, inexactitud cons-ciente, abuso de confianza, que produce o prepara un daño, generalmente material”. Diccionario de la Lengua Española, 19ma ed., 1970, pág. 635.


 Informe Comisión de Gobierno Cámara de Representantes, 2 de septiembre de 1980, pág\ 12.


En este aspecto, notamos que influyó ante el tribunal sentenciador la tesis de que no había tiempo suficiente para implementar una mecánica viable para el voto “adelantado o preferente” en caso de adoptarse el sis-tema de colegio cerrado. Esta apreciación es incorrecta. Nada impide que se ponga en funcionamiento el sistema de voto preferente, utilizándose pre-cisamente la tarjeta de identificación electoral. Las enfermeras, los técnicos, los médicos, los empleados gubernamentales, públicos o privados en fun-ciones esenciales, los periodistas, las personas con limitaciones físicas y otras de circunstancias meritorias análogas —que poseen dicha tarj'eta — , mediante reglamentación sencilla podrían utilizarla a los fines de ejercer el voto por adelantado. No habría reparo constitucional alguno, pues: (a) se trata de una situación de verdadera, excepción; (b) no se propiciaría el fraude; y (c) quienes actualmente carecen de dicha tarjeta no podrían votar bajo el sistema de colegio abierto.


io) El planteamiento de inconstitucionalidad por parte del Partido Socialista Puertorriqueño, basado en dos penas diferentes por un mismo delito —doble votación— es prematuro. Correspondería aducirse en la causa criminal correspondiente. Por ello, nos abstenemos de pasar juicio específico.


 “Hemos padecido, con honrosas excepciones, tribunales modosos, cautelosos, temerosos, obsequiosos, delicadamente afinados a la tonada ofi-cial, con sus giros barrocos, su complicado contrapunto. Hemos conocido también otra peligrosa variedad de cortes que, quizás por reacción contra las descritas, se arroparon con mantas de mecanismo estéril, neutralidad inconscientemente ficticia, antisepsia puramente semántica y otros ropones diseñados para apartarnos de los males que la justicia ordena combatir.” Hon. Trías Monge, J., Las Revistas Jurídicas y el Derecho Puertorriqueño, 29 de agosto de 1980, págs. 1, 2. (Bastardillas nuestras.)


“La imparcialidad es, ya la ilusión de los ingenuos, el estandarte del oportunismo o la vanagloria del deshonesto. Nadie . . . nadie tiene derecho a sentirse imparcial respecto a la verdad o la mentira.” Gaetano Salverini, Prof, de Harvard, citado en una ponencia del Ledo. Héctor Lugo Bougal titulada La Colonia, Nuestra Justicia y el Colegio de Abogados de Puerto Rico, 7 de septiembre de 1980, pág. 28.


 R'No se trata de asentar el mito de la independencia olímpica. Ni es neutral el Derecho, ni, por consiguiente, en su aplicación cabe un *308ejercicio de independencia ideológica.” Fernández Viagas, citado por Oscar Alzaga, La Constitución Española de 1978, Ed. Del Foro, 1978, pág. 715.


Alzaga, op. cit., pág. 46.


Nada de lo expuesto en esta opinión debe entenderse como que afecta e impide la futura utilización del sistema de colegio abierto, implan-tado plena y totalmente con el mecanismo uniforme y universal de la tar-jeta de identificación electoral.